ALLGOOD, Senior District Judge,
concurring:
When we first discussed this case, I told my learned brothers, both of whom I greatly admire and respect, that this ease was full of problems. Various aspects of the case troubled me very much, including the fund raising scheme that Busby used.
After reading the briefs and hearing the oral arguments, it was my conclusion that we should affirm the district court with a short per curiam. However, I was open to the fact that after the entire record was reviewed, it might be necessary to reconsider my initial impression. Both Judge Fay and Judge Johnson have now, not only read, but studied the record thoroughly and are convinced that we cannot affirm.
I am bound by the law regardless of whether or not I approve of it. While I do not like the action we are taking, I yield to Judge Fay’s judgment and interpretation of the law and concur in his opinion.